
	
		I
		111th CONGRESS
		1st Session
		H. R. 655
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2009
			Mr. Petri (for
			 himself, Mr. Wu,
			 Mr. Paul, Mr. Ehlers, Mr.
			 Baird, Mr. Honda, and
			 Mr. Castle) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To increase assessment accuracy to better measure student
		  achievement and provide States with greater flexibility on assessment
		  design.
	
	
		1.Short titleThis Act may be cited as the
			 Assessment Accuracy and Improvement
			 Act.
		2.Use of adaptive
			 assessmentsSection 1111 of
			 the Elementary and Secondary Education Act of 1965 is amended by adding at the
			 end the following:
			
				(n)Use of adaptive
				assessments
					(1)In
				generalNotwithstanding any
				other provision of this Act, a State may provide that the assessments to be
				used to measure student achievement by that State, and by the schools and local
				educational agencies of that State, shall be adaptive assessments (rather than
				the assessments otherwise required by this Act) that accurately assess student
				achievement above and below grade level while also measuring grade-level
				performance.
					(2)DefinitionFor
				purposes of paragraph (1), an adaptive assessment is an assessment that changes
				its difficulty according to the performance of a student but reports the
				outcome of the assessment on a scale that is common to all students.
					(3)EvaluationThe
				State shall ensure that the protocol for evaluating the adaptive assessments is
				included in peer review guidance
				documents.
					.
		
